     FillCase
          in this 16-47556         Doc the
                  information to identify 48case:
                                               Filed             09/24/20 Entered 09/24/20 18:40:24                Main Document
                                                                        Pg 1 of 4
     Debtor 1              WADEEAH SABREEN ZIYAD


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          16-47556




Form 4100N
Notice of Final Cure Payment                                                                                                        10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                             Court claim no. (if known):
 Name of creditor:                    NEIGHBORS CREDIT UNION                                                 6

 Last 4 digits of any number you use to identify the debtor's account                            1   4   3

 Property Address:                              2606 CAROLINE ST
                                                ST LOUIS, MO 63104




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $         -0-

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $         -0-

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $         -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $         -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $         -0-

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $         -0-

     g. Total. Add lines b, d, and f.                                                                                (g)   $         -0-



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                      page 1
    Case 16-47556               Doc 48   Filed 09/24/20 Entered 09/24/20 18:40:24                                   Main Document
                                                      Pg 2 of 4


Debtor 1     WADEEAH SABREEN ZIYAD                                            Case number   (if known)   16-47556
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    09/24/2020


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 16-47556         Doc 48       Filed 09/24/20 Entered 09/24/20 18:40:24                                  Main Document
                                                    Pg 3 of 4


Debtor 1     WADEEAH SABREEN ZIYAD                                         Case number   (if known)   16-47556
             Name




History Of Payments
Part 2 -
Claim ID Name                        Creditor Type              Date       Check # Posting Description                     Amount

                                                                                                 Total for Part 2 - :        0.00




Form 4100N                                      Notice of Final Cure Payment                                                page 3
    Case 16-47556         Doc 48     Filed 09/24/20 Entered 09/24/20 18:40:24                               Main Document
                                                  Pg 4 of 4


Debtor 1     WADEEAH SABREEN ZIYAD                                    Case number   (if known)   16-47556
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     September 24, 2020, with the United States Bankruptcy Court, and has been served on the parties
     in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
     Notice List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on September 24, 2020.

                                                          NEIGHBORS CREDIT UNION
     WADEEAH SABREEN ZIYAD                                6300 S LINDBERGH
     2606 CAROLINE STREET                                 ST LOUIS, MO 63123-7804
     SAINT LOUIS, MO 63104

     SOMMARS & ASSOCIATES LLC
     326 S 21ST ST
     STE 510
     ST LOUIS, MO 63103
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                                page 4
